 8:19-cv-00416-RGK-PRSE Doc # 56 Filed: 05/29/20 Page 1 of 2 - Page ID # 226




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                                   8:19CV416

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

PETE RICKETTS, et al.

                     Defendants.


       The court is in receipt of a letter from the Lancaster County Department of
Corrections, which states that Plaintiff was released from its custody on May 13,
2020. (Filing 55.) Plaintiff has an obligation to keep the court informed of his current
address at all times. See NEGenR 1.3(e) and (g) (requiring pro se parties to adhere
to local rules and inform the court of address changes within 30 days). This case
cannot be prosecuted in this court if Plaintiff’s whereabouts remain unknown.

       Also, because Plaintiff is no longer in the custody of the Lancaster County
Department of Corrections, he must now file a new application for leave to proceed
in forma pauperis if he wishes to continue pursuing this case in forma pauperis.
Plaintiff may, in the alternative, pay the court’s $400.00 filing and administrative
fees.

      IT IS THEREFORE ORDERED:

      1. Plaintiff must update his address within 30 days. Failure to do so will result
         in dismissal of this action without further notice to Plaintiff.

      2. Plaintiff must either file a new request for leave to proceed in forma
         pauperis or pay the court’s $400.00 filing and administrative fees within
         30 days. Failure to take either action will result in dismissal of this matter
         without further notice to Plaintiff.
8:19-cv-00416-RGK-PRSE Doc # 56 Filed: 05/29/20 Page 2 of 2 - Page ID # 227




    3. The clerk of the court is directed to send to Plaintiff the Form AO 240,
       AApplication to Proceed Without Prepayment of Fees and Affidavit.@

    4. The clerk of the court is directed to set a pro se case management deadline
       with the following text: June 29, 2020: deadline for Plaintiff to update
       address; deadline for Plaintiff to file new IFP application or pay filing fee.

    Dated this 29th day of May, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
